DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Weber on 5/6/22.

The application has been amended as follows: 
IN THE CLAIMS:
IN CLAIM 1, LINE 9, after “the bulge” INSERT –having an original shape—
IN CLAIM 1, LINE 19, after “occlusal surfaces” INSERT --, and wherein when the at least one tooth reaches the desired position, the deformable occlusal bulge is configured to return to its original shape--
IN CLAIM 16, LINE 11, after “the bulge” INSERT –having an original shape—
IN CLAIM 16, LINE 21, after “occlusal surfaces” INSERT --, and wherein when the at least one tooth reaches the desired position, the deformable occlusal bulge is configured to return to its original shape—
IN CLAIM 62, LINE 9, after “the bulge” INSERT –having an original shape—
IN CLAIM 62, LINE 22, after “teeth,” DELETE “and”
IN CLAIM 62, LINE 23, after “occlusal surfaces” INSERT --, and wherein when the at least one tooth reaches the desired position, the deformable occlusal bulge is configured to return to its original shape—
IN THE SPECIFICATION:
AT PAGE 18, LINE  28, AFTER “member” INSERT –(i.e. deformable bulge)—
Allowable Subject Matter
Claims 1, 3-5, 11-12, 16-18, 22-23, 25, 62-64, 66-67 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination, fails to teach a removable dental appliance comprising a body having a shell, a spring member comprising a recess and a deformable occlusal bulge integrally formed with the shell, creating a cavity between the shell and occlusal surfaces of the teeth and spanning over occlusal surfaces of at least two teeth and defining a change in a contour of the shell such that the shell does not follow the contour of the occlusal surfaces of the teeth in the cavity, wherein the bulge is configured to receive a positioning force to deform the bulge into the cavity in a direction towards the occlusal surfaces to facilitate engagement of the spring member with an attachment, and wherein when the at least one tooth reaches the desired position, the deformable occlusal bulge is configured to return to its original shape, along with the other limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772